Case 1:18-cv-03175-MSK-KMT Document 1 Filed 12/11/18 USDC Colorado Page 1 of 5




  UNITED STATES DISTRICT COURT
  DISTRICT OF COLORADO


   ADLIFE MARKETING & COMMUNICATIONS
   COMPANY, INC.,
                                                                   Docket No. 1:18-cv-3175
                                     Plaintiff,
                                                                   JURY TRIAL DEMANDED
             - against -

   WAL-MART.COM USA, LLC

                                     Defendant.


                                              COMPLAINT

            Plaintiff Adlife Marketing & Communications Company, Inc. (“Adlife” or “Plaintiff”)

  by and through its undersigned counsel, as and for its Complaint against Defendant Wal-

  Mart.com USA, LLC (“Walmart” or “Defendant”) hereby alleges as follows:

                                      NATURE OF THE ACTION

            1.      This is an action for copyright infringement under Section 501 of the Copyright

  Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

  copyrighted photograph of pork ribs, owned and registered by Adlife, an advertising agency

  specializing in design, digital marketing, print advertising and photography. Accordingly, Adlife

  seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

  et seq.

                                    JURISDICTION AND VENUE

            2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

  has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 1:18-cv-03175-MSK-KMT Document 1 Filed 12/11/18 USDC Colorado Page 2 of 5




         3.      This Court has personal jurisdiction over Defendant because Defendant resides in

  and/or transacts business in New York.

         4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                               PARTIES

         5.      Adlife is an advertising agency specializing in design, digital marketing, print

  advertising and photography having a usual place of business at 38 Church Street, Pawtucket,

  Rhode Island 02860.

         6.      Upon information and belief, Walmart is a foreign business corporation duly

  organized and existing under the laws of the State of Colorado, with a place of business 10625

  Federal Drive, Colorado Springs, CO 80921. Upon information and belief Walmart is registered

  with the Colorado Department of State Division of Corporations to do business in the State of

  Colorado. At all times material, hereto, Walmart has owned and operated a website at the URL:

  www.Walmart.com (the “Website”).

                                     STATEMENT OF FACTS

         A.      Background and Plaintiff’s Ownership of the Photograph

         7.      Adlife is the copyright owner of a pork ribs (the “Photograph”). A true and

  correct copy of the Photograph is attached hereto as Exhibit A.

         8.      Adlife has at all times been the sole owner of all right, title and interest in and to

  the Photographs, including the copyright thereto.

         9.      The Photograph was registered with the United States Copyright Office and was

  given registration number VA 2-046-789 and titled “PorkRibGrill002” See Exhibit B.

         B.      Defendant’s Infringing Activities
Case 1:18-cv-03175-MSK-KMT Document 1 Filed 12/11/18 USDC Colorado Page 3 of 5




            10.   Walmart ran an article on the Website titled Go 6 Melt-In-Your-Mouth Pork Rib

  Recipes. See URL https://www.walmart.com/ideas/cooking/6-melt-in-your-mouth-pork-rib-

  recipes/226529. The article prominently featured the Photograph. A true and correct copy of the

  article is attached hereto as Exhibit C.

            11.   Upon information and belief, the article was written by Walmart Tips and Ideas

  Editors.

            12.   Walmart did not license the Photograph from Plaintiff for its article, nor did

  Walmart have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

            13.   Plaintiff incorporates by reference each and every allegation contained in

  Paragraphs 1-12 above.

            14.   Walmart infringed Plaintiff’s copyright in the Photograph by reproducing and

  publicly displaying the Photograph on the Website. Walmart is not, and has never been, licensed

  or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

            15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

  copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

  Copyright Act, 17 U.S.C. §§ 106 and 501.

            16.   Upon information and belief, the foregoing acts of infringement by Defendant

  have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

  rights.
Case 1:18-cv-03175-MSK-KMT Document 1 Filed 12/11/18 USDC Colorado Page 4 of 5




         17.     As a direct and proximate cause of the infringement by the Defendant of

  Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

  Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

         1.      That Defendant Walmart be adjudged to have infringed upon Plaintiff’s

                 copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

         2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                 profits, gains or advantages of any kind attributable to Defendant’s infringement

                 of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

         3.      That Defendant be required to account for all profits, income, receipts, or other

                 benefits derived by Defendant as a result of its unlawful conduct;

         4.      That Plaintiff be awarded its costs, expenses and attorneys’ fees pursuant to 17

                 U.S.C. § 505;

         5.      That Plaintiff be awarded pre-judgment interest; and

         6.      Such other and further relief as the Court may deem just and proper.


                                   DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

  Rule of Civil Procedure 38(b).

  Dated: Valley Stream, New York
         December 11, 2018
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               By: /s/Richard Liebowitz
                                                               Richard Liebowitz
Case 1:18-cv-03175-MSK-KMT Document 1 Filed 12/11/18 USDC Colorado Page 5 of 5




                                                11 Sunrise Plaza, Suite 305
                                                Valley Stream, New York 11580
                                                Tel: (516) 233-1660
                                                RL@LiebowitzLawFirm.com

                                         Attorneys for Plaintiff Adlife Marketing &
                                         Communications, Inc.
